Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 Mar 2021 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 3 Mar 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Copending Application 13/751,821 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
This office action is in response to applicant’s amendment.
The nonstatutory double patenting rejections are withdrawn in view of applicant’s Terminal Disclaimer. 
The 35 USC 103 rejections are withdrawn in view of applicant’s amendment.
Claims 1-4 and 6-20 are presented for examination. Claims 1, 6-7, 11, 13 and 20 are currently amended. Claim 5 is cancelled.

Allowable Subject Matter
Claims 1-4 and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art, alone or in combination, does not teach or suggest the limitations “if the first setting is not saved, providing a first screen for display within the first application, wherein the first screen presents an installation action performable on the second device that involves the second application, and wherein the first setting is saved in response to a user selection, via the first screen, not to install the second application on the second device; and if the first setting is saved, discovering, by the first application, a third device that can execute the second application, wherein the third device is communicatively connected to the first device and is different from the second device” as recited by independent claim1, with substantially similar limitations in independent claims 11 and 20, when considered in combination with the other limitations in the claim. The closest prior art is a combination of White et al. (US 2014/0006474), Bonamy, “Do not ask again” Message Boxes, https://www.codeproject.com/Articles/3624/quot-Do-not-ask-again-quot-Message-Boxes, accessed on 11/18/2020 (Non-Patent Literature), and Gunderson et al. (US 2014/0108623). While the combination teaches a setting and providing a screen when the setting is not saved (Bonamy, Page 3), and additionally teaches multiple discoverable devices (Gunderson [0057]), the combination does not teach discovering a third device when the setting is saved. For these reasons the combination is found allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIM DUNCAN whose telephone number is (571)272-9899.  The examiner can normally be reached on M-F: 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY P DUNCAN/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194